     Case 1:21-mj-02236-MBB Document 1-1 Filed 04/27/21 Page 1 of 11




                AFFIDAVIT OF SPECIAL AGENT VIRGINIA BENDA
                   IN SUPPORT OF A CRIMINAL COMPLAINT

     I, Virginia Benda, having been first duly sworn, do hereby depose and state as follows:

                                     INTRODUCTION

1.   I am a Special Agent (“SA”) with the Federal Bureau of Investigation (“FBI”) and have

     been so employed for approximately five years. I am currently assigned to the Boston

     Division, Child Exploitation Task Force. While employed by the FBI, I have investigated

     federal criminal violations related to, among other things, the online sexual exploitation of

     children. I have received training in the area of child sexual abuse material and child

     exploitation, and have had the opportunity to observe and review numerous examples of

     child pornography (as defined in 18 U.S.C. § 2256) in all forms of media, including

     computer media. I have received training in the investigation of child pornography and

     child exploitation and have had the opportunity to observe and review examples of child

     pornography (as defined in 18 U.S.C. § 2256).

2.   I submit this affidavit in support of a criminal complaint charging Robinson Alberto

     BAEZ-NOVA (YOB 1984), of Boston, Massachusetts, with one count of receipt of child

     pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A), and one count of possession of

     child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B).

3.   The statements contained in this affidavit are based in part on: information provided and

     written reports about this and other investigations that I have received, directly or

     indirectly, from other law enforcement agents; information gathered from the service of

     subpoenas and other records; independent investigation and analysis by FBI

     agents/analysts and computer forensic professionals; and my experience, training, and

     background as a Special Agent with the FBI. Because this affidavit is submitted for the
        Case 1:21-mj-02236-MBB Document 1-1 Filed 04/27/21 Page 2 of 11

                                                                                                           


       limited purpose of establishing probable cause to secure a criminal complaint, I have not

       included each and every fact known to me concerning this investigation. Where statements

       of others are set forth in this affidavit, they are set forth in substance and in part.

                            STATEMENT OF PROBABLE CAUSE

4.     On November 5, 2020, Boston Police Department Detective Seth Housman received the

       following thirteen National Center for Missing and Exploited Children (“NCMEC”)

       CyberTipline Reports, which were referred by the Massachusetts State Police Cyber

       Crimes Unit: 77983022, 78028444, 79669869, 79668999, 78649274, 78040037,

       78037941, 78036593, 78031244, 78029591, 78026608, 79670745, 78024458.1 According

       to information reported by Google LLC (“Google”)2 within these thirteen CyberTipline

       Reports,      the     Google        account       associated     with      email          addresses

       roinsonalbertobaeznova@gmail.com and robinson2984@gmail.com uploaded suspected

       child pornography between November 14, 2018 and August 27, 2020.

                               
1
 NCMEC’s CyberTipline is the nation’s centralized reporting system for the online exploitation
of children. The public and electronic service providers can make reports of suspected online
enticement of children for sexual acts, extra-familial child sexual molestation, child pornography,
child sex tourism, child sex trafficking, unsolicited obscene materials sent to a child, misleading
domain names, and misleading words or digital images on the internet.

Pursuant to 18 U.S.C. § 2258A, electronic service providers must report the facts and
circumstances of apparent violations of certain federal statutes related to child exploitation,
including § 2252A, that are committed with or through the use of their services. 18 U.S.C.
§ 2258A(1)(a). Those reports must be made to the CyberTipline and must include information
related to the identity of the individual who appears to have committed the violations, information
related to the geographic location of the individual, information regarding the transmission and
discovery of the reported content, and copies of apparent child pornography related to the reported
incident. Id. § 2258A(1)(b).
2
 Google is an is an American multinational company that specializes in internet-related services
and products, which include online advertising technologies, a search engine, cloud computing,
software, and hardware. Google also provides free email service commonly referred to as
“Gmail.”

                                                   2

          Case 1:21-mj-02236-MBB Document 1-1 Filed 04/27/21 Page 3 of 11

                                                                                                   


5.       Specifically, via the CyberTipline, electronic service provider (“ESP”) Google reported to

         NCMEC that a Google Photos account owned and operated by Google was storing material

         that Google believed was child pornography.3 Google provided NCMEC with the phone

         number and email addresses associated with the uploading account, the IP address that

         uploaded the files to the cloud storage account, the date and time Google observed the

         material on the cloud storage account, and the material believed to be child pornography.

6.       Google identified the following information as being associated with the uploading account

         for all thirteen CyberTipline Reports:

         Name: Roinson Alberto Baez Nova
         Mobile Phone: +18574066336 (Verified 03-28-2020 04:52:13 UTC)
         Email Address: roinsonalbertobaeznova@gmail.com (Verified)
         Email Address: robinson2984@gmail.com4

7.       This affiant has viewed the content of the following CyberTipline Reports and provided a

         brief summary:

         a.      CyberTipline Report #77983022- Received by NCMEC on August 28, 2020,

                 from Google, this CyberTipline Report contained 176 files uploaded by the Google

                 account on or about March 14, 2019.5 This affiant has described one of those files


                                
3
    Google Photos is a free photo and storage service offered by Google.
4
     The    information  provided   by    Google   identified  two    email     addresses
(roinsonalbertobaeznova@gmail.com and robinson2984@gmail.com) associated with the Google
account.
5
  For each CyberTipline Report provided, Google indicates for each file within the Report, whether
the content of the file was viewed by Google. Google explains that, where Google responds “Yes”
to this inquiry, it means that the contents of the file reported were viewed by a person concurrently
to, or immediately preceding, the sending of the CyberTip. When Google responds, “No,” it
means that while the contents of the file were not reviewed concurrently to making the report,
historically a person had reviewed a file whose hash (or digital fingerprint) matched the hash of
the reported image and determined it contained apparent child pornography.


                                                  3

        Case 1:21-mj-02236-MBB Document 1-1 Filed 04/27/21 Page 4 of 11

                                                                                                   


               below:

               Filename: IMG-20190312-W0009.jpg

               MD5 Hash: 5e3fe3ad232daff3aefeb6e608f792d9

               Description: This image depicts a naked prepubescent female laying on her back

               with her legs spread apart, exposing her vagina.6

       b.      CyberTipline Report #79669869- Received by NCMEC on September 17, 2020

               from Google, this CyberTipline Report contained five files uploaded by the Google

               account on or about November 14, 2018.7 This affiant has described one of those

               files below:

               Filename: VID-20181113-WA0127.mp4

               MD5 Hash: 6c328301927274012e2bdd56226ac9e5



                               
Within CyberTipline Report #77983022, Google notes for each of the 176 files whether the file
was reviewed by Google. Within CyberTipline Report #77983022, some of the files have a “No”
response and some of the files have a “Yes” response. I have limited the descriptions provided
herein to files that indicate a “Yes” response from Google.
6
  To avoid unnecessary in-person interaction given the health concerns posed by the current
pandemic, I am not providing a copy of the images outlined in this search warrant affidavit to the
Court. I am aware that the “preferred practice” in the First Circuit is that a magistrate judge view
images that agents believe constitute child pornography. United States v. Brunette, 256 F.3d 14,
18-19 (1st Cir. 2001). Here, however, the descriptions offered “convey to the magistrate more
than [my] mere opinion that the images constitute child pornography.” United States v. Burdulis,
753 F. 3d 255, 261 (1st Cir. 2014) (distinguishing Brunette). The description of the files provided
here is sufficiently specific as to the age and appearance of the alleged child and the type of sexual
conduct that the Court need not view the files to determine whether they depict child pornography.
See United States v. Syphers, 426 F.3d 461, 467 (1st Cir. 2005) (“The best practice is for an
applicant seeking a warrant based on images of alleged child pornography is for an applicant to
append the images or provide a sufficiently specific description of the images to enable the
magistrate judge to determine independently whether they probably depict real children.”)
(emphasis added).
7
 According to the information contained in Cybertip #79669869, all five of the images associated
with this Cybertip were viewed by Google.
                                                  4

        Case 1:21-mj-02236-MBB Document 1-1 Filed 04/27/21 Page 5 of 11

                                                                                                  


               Description: This video file is 36 seconds long and depicts what appears to be a

               prepubescent male having oral sex with an adult male.

       c.      CyberTipline Report # 79670745- Received by NCMEC on September 17, 2020

               from Google, this CyberTipline Report contained four files uploaded by the Google

               account on March 10, 2019.8 This affiant has described one of those files below:

               Filename: VID-20190309-WA0209.mp4

               MD5 Hash: 538122a850ecb7a26fed81a9be8ce244

               Description: This video file is 25 seconds long and is a series of pictures put

               together depicting what appears to be a prepubescent female having oral sex with

               what appears to be an adult male.

8.     In connection with CyberTipline Report #77983022, Google provided multiple Internet

       Protocol (“IP”) addresses associated with the CyberTipline Report, including

       2601:197:680:5abb:4b0:c624:9e62:41bb used August 27, 2020 at 13:28:23 UTC.9 The

       Commonwealth of Massachusetts Attorney General’s Office issued an administrative

       subpoena to Comcast for subscriber information associated with IP addresses

       2601:197:680:5abb:4b0:c624:9e62:41bb on August 27, 2020 at 13:28:23 UTC. Comcast

       provided the following subscriber information in connection with the subpoena:


                               
8
 According to the information contained in Cybertip #79670745, all four of the images associated
with this Cybertip were viewed by Google.
9
  An “Internet Protocol address,” or “IP address,” refers to a unique numeric or alphanumeric string
used by a computer or other digital device to access the internet. Every computer or device
accessing the internet must be assigned an IP address so that internet traffic sent from and directed
to that computer or device may be directed properly from its source to its destination. Most Internet
Service Providers (“ISPs”) control a range of IP addresses. IP addresses can be “dynamic” or
“static.” ISPs typically maintain logs of the subscribers to whom IP addresses are assigned on
particular dates and times.


                                                 5

           Case 1:21-mj-02236-MBB Document 1-1 Filed 04/27/21 Page 6 of 11

                                                                                                     


                          Subscriber Name:       “M. NOVA”10
                          Service Address:       179 FOREST HILLS ST APT 4,
                                                 JAMAICA PLAIN, MA 02130
                          Billing Address:       179 FOREST HILLS ST APT 4,
                                                 JAMAICA PLAIN, MA 02130
                          Type of Service:       High Speed Internet Service
                          Account Number:        8773103211403621

11.       Detective Housman conducted a search of the Criminal Justice Information Services

          database (“CJIS”) for BAEZ-NOVA, which revealed a Massachusetts driver’s license

          under the name Robinson Alberto BAEZ-NOVA (DOB: xx/xx/1984) with address 179

          Forest Hills Street, Apt 7, Boston, MA 02130, consistent with the Comcast subpoena. A

          Massachusetts Vehicle Registration query also yielded a vehicle registered to BAEZ-

          NOVA at that address in Jamaica Plain.

12.       Additionally, law enforcement learned that, on October 15, 2020, BAEZ-NOVA was

          arrested by the Nashua, New Hampshire Police Department following a motor vehicle stop.

          BAEZ-NOVA was the sole occupant of the vehicle. BAEZ-NOVA gave consent to search

          the vehicle. During a custodial search of BAEZ-NOVA, two Samsung cellular devices

          were recovered on BAEZ-NOVA’s person, including a Samsung Galaxy S20 Ultra 5G,

          bearing serial number R3CN20C6HZE.11




                                 
10
     For privacy purposes, only the first initial of this individual’s first name has been included.
11
   In connection with the motor vehicle stop on October 15, 2020, BAEZ-NOVA was charged by
the State of New Hampshire with possession of a controlled drug (crack-cocaine) with the intent
to distribute, receiving stolen property, and possession of child sexual abuse images. See Case No.
20-52176-AR (Hillsborough County Superior Court – South). The investigation in New
Hampshire, which was based upon a motor vehicle stop, is separate and apart from the instant
investigation, which began with the Google CybertipLine Reports. The New Hampshire state
charges against BAEZ-NOVA were dismissed on April 19, 2021.


                                                    6

       Case 1:21-mj-02236-MBB Document 1-1 Filed 04/27/21 Page 7 of 11

                                                                                             


13.   On April 16, 2021, I obtained a federal warrant in the District of New Hampshire

      authorizing the search of BAEZ-NOVA’s Samsung Galaxy S20 Ultra 5G, bearing serial

      number R3CN20C6HZE (the “Equipment”), for evidence, fruits, and instrumentalities of

      violations of 18 U.S.C. § 2252A(a)(5)(B) (possession of child pornography). At that time,

      the Equipment was located in Nashua Police Department custody in connection with the

      October 15, 2020 motor vehicle stop of BAEZ-NOVA.

14.   A search of the Equipment revealed images and videos of child pornography.12 The images

      and videos include depictions of prepubescent children engaged in sexual acts with adults,

      further, images and videos depict bondage and bestiality. The search of the Equipment

      also revealed evidence consistent with BAEZ-NOVA’s ownership of the device, including,

      among other things, four images of BAEZ-NOVA holding up the following identifying

      documents: a social security card with the name Robinson Alberto BAEZ NOVA, a

      Massachusetts driver’s license in the name of Robinson Alberto BAEZ-NOVA, a

      Dominican Republic Passport in the name of Robinson Alberto BAEZ NOVA, and a U.S.

      visa in the name of Robinson Alberto BAEZ-NOVA. The Massachusetts driver’s license,




                            
12
   Based upon my research, along with my training and experience, Samsung devices are
manufactured outside of the state of Massachusetts. Accordingly, the Equipment was mailed,
shipped, and transported, in interstate and foreign commerce.
                                              7

        Case 1:21-mj-02236-MBB Document 1-1 Filed 04/27/21 Page 8 of 11

                                                                                               


       Dominican passport, and U.S. visa each contain a photograph that matches the individual

       holding the document in each picture, who has been identified as BAEZ-NOVA.

15.    The search of the Equipment also provided device location information, including Global

       Positioning System (“GPS”) coordinates, indicating the location of the Equipment on

       particular dates and times.13

16.    For example, on May 26, 2015, the location information for the Equipment indicated that

       the Equipment was located at a latitude of 42.171283 and longitude -71.210033. These

       GPS coordinates resolve to Washington Street, in Norwood, Massachusetts.

17.    On the same day, May 26, 2015, a video was saved to the Equipment containing child

       pornography. The video, file name 2013-08-14 14-59-08.MP4, is approximately 2 minutes

       and 1 second long and depicts a prepubescent female, who is naked from the waist down.

       The video shows that the female child’s feet are tied at the ankles, with her legs spread

       apart, exposing her genitals. An adult male penetrates the female child’s genitals and anus

       with his penis. He also penetrates the female child’s vagina digitally. The adult male

       ejaculates onto the female child’s stomach.

18.    On August 13, 2020, the location information for the Equipment indicated that the

       Equipment was located at a latitude of 42.306078 and longitude -71.103116. These GPS

       coordinates resolve to Forest Hills Street, in Boston, Massachusetts.

19.    On the same day, August 13, 2020, a video was saved to the Equipment containing child

       pornography. The video, file name 82.wmv, is approximately 8 minutes and 22 seconds



                              
13
  The search of the Equipment provided device locations, which include GPS coordinates of where
the Equipment was located at a specific date and time. GPS coordinates are a unique identifier of
a precise geographic location on the earth.


                                                8

        Case 1:21-mj-02236-MBB Document 1-1 Filed 04/27/21 Page 9 of 11

                                                                                              


       long and depicts a prepubescent female, who is naked on a bed. The video depicts an adult

       male penetrating the female child’s anus and vagina digitally. The child performs an oral

       sexual act on the adult male while the male holds and pushes the female child’s head. The

       adult male penetrates the female child with his penis and ejaculates in the female child’s

       mouth. Throughout the video, the adult male moves the child around by pushing her down

       and turning her over.

20.    On August 27, 2020, the location information for the Equipment indicated that the

       Equipment was located at a latitude of 42.306100 and longitude -71.103100. These GPS

       coordinates resolve to Forest Hills Street, in Boston, Massachusetts.

21.    On the same day, August 27, 2020, a video was saved to the Equipment containing child

       pornography. The video, file name VID-20200827-WA0012.mp4, is approximately 3

       minutes long and depicts a prepubescent female, who is naked from the waist down. The

       female child is laying down, exposing her genitals. An adult male penetrates the female

       child’s genitals with his penis.

22.    Additionally, the WhatsApp messaging application was found installed on the

       Equipment.14 Within this application, BAEZ-NOVA had a number of messages, including

       a group message with multiple other WhatsApp users. The WhatsApp messages on the

       Equipment show that an image of child pornography was distributed via group message on

       March 14, 2019, and received by BAEZ-NOVA. The image, file name IMG-20190314-




                               
14
  WhatsApp Messenger is a messaging and voice-over-IP (VOIP) service owned by Facebook,
Inc. It allows users to send text messages and voice messages, make voice and video calls, and
share images, documents, user locations, and other content using the internet. Accordingly,
messages sent using WhatsApp operate in interstate and foreign commerce.
                                                9

      Case 1:21-mj-02236-MBB Document 1-1 Filed 04/27/21 Page 10 of 11

                                                                                          


      WA0008.jpg, depicts a prepubescent female who is laying down with her legs spread open.

      The female child’s genitals and anus are exposed in the image.

23.   On March 14, 2019, the location information for the Equipment indicated that the

      Equipment was located at a latitude of 42.422798, and longitude -71.008843. These GPS

      coordinates resolve to Squire Road, in Revere, Massachusetts.




                                             10

      Case 1:21-mj-02236-MBB Document 1-1 Filed 04/27/21 Page 11 of 11




                                        CONCLUSION

24.   Based on all of the foregoing, I submit that there is probable cause to believe the following:

      a.     On or about March 14, 2019, Robinson Alberto BAEZ-NOVA knowingly received

             any child pornography, using any means or facility of interstate or foreign

             commerce or that had been mailed, shipped, and transported in and affecting

             interstate and foreign commerce by any means, including by computer, in violation

             of 18 U.S.C. § 2252A(a)(2)(A); and

      b.     On or about August 27, 2020, Robinson Alberto BAEZ-NOVA knowingly

             possessed any material that contained an image of child pornography that had been

             mailed, and shipped and transported using any means and facility of interstate and

             foreign commerce and in and affecting interstate and foreign commerce by any

             means, including by computer, and that was produced using materials that had been

             mailed, and shipped and transported in and affecting interstate and foreign

             commerce by any means, including by computer, in violation of 18 U.S.C.

             § 2252A(a)(5)(B).

                                             Sworn to under the pains and penalties of perjury,


                                             ____________________________
                                             ______________________________
                                             Specia
                                                  al Agent
                                             Special Agent Virginia Benda
                                             Federal Bureau of Investigation


SUBSCRIBED and SWORN before me telephonically pursuant to Fed. R. Crim. P. 4.1
this WK day of April, 2021.


                                             ___________________________________
                                             HONORABLE MARIANNE B. BOWLER
                                             UNITED STATES MAGISTRATE JUDGE

                                               11
